DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0219765) in view of Gatineau (US 2016/0002786) and Ndiege (US 2015/0004806).
Regarding claim 1, Chen discloses a method of forming a photoresist layer (Fig.2, numeral 300, 400) over a substrate (100), comprising: forming a first metal oxo film (300) ([0129]) on the substrate  (100) with a first vapor phase process including a first metal precursor vapor ([0132]): and forming a second metal oxo film  (300) ([0129]; [0144]) over the first metal oxo film ([0129]; note: multilayer) with a second vapor phase process  ([0129]; [0144]) including a second metal precursor vapor ([0144]) 
Chen does not disclose (1) a first oxidant vapor and a second oxidant vapor; (2) wherein the first oxidant vapor or the second oxidant vapor is selected from the group
consisting of CO2, CO, NO and NO2.
Regarding element (1), Chen however discloses that the first and second metal oxo films are deposited by ALD ([0132]). And Gatineau however discloses depositing metal oxo film by ALD ([0369]) using oxidant vapor ([0392]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Gatineau to have a first oxidant vapor and a second oxidant vapor for the purpose of ALD deposition of metal oxo films.
Regarding element (2), Ndiege however discloses that the oxidant vapor is selected from the group consisting of CO2, CO, NO and NO2 ([0068]).
It would have been therefore obvious to one of ordinary skill in the at the art at the time the invention was filed to modify Chen with Ndiege to have the first oxidant vapor or the second oxidant vapor is selected from the group consisting of CO2, CO, NO and NO2 for the purpose of forming metal oxo films (Ndiege, [0034]).
Regarding claim 2, Chen does not explicitly disclose wherein a material composition of the first metal oxo film is different than a material composition of the second metal oxo film.
Chen however discloses that grading composition in the first and the second metal oxo films ([0139]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a material composition of the first metal oxo film is different than a material composition of the second metal oxo film for the purpose of obtaining a graded meal oxo film.
Regarding claim 3, Chen does not disclose wherein a thickness of the first metal oxo film is approximately 5nm or less.
Chen however discloses that the multilayer metal oxo film is form by ALD (i.e. layer -by-layer) ([0132]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a thickness of the first metal oxo film is approximately 5nm or less for the purpose of forming metal oxo film by ALD.
Regarding claim 5, Chen discloses wherein the first vapor phase process and the second vapor phase process are chemical vapor deposition (CVD) processes, plasma enhanced CVD (PE-CVD) processes, atomic layer deposition (ALD) processes, or plasma enhanced ALD (PE-ALD) processes ([0132]).
Regarding claim 7, Chen does not disclose wherein an adhesion strength of the first metal oxo film is greater than an adhesion strength of the second metal oxo film.
Chen however discloses that adhesion strength of the metal oxo can be enhanced by post-deposition treatment ([0130]).
It would have been therefore obvious o one of ordinary skill in the art at the time the invention was filed to have an adhesion strength of the first metal oxo film is greater than an adhesion strength of the second metal oxo film for the purpose of enhancing adhesion strength of the metal oxo stack (Chen, [0130]).
Regarding claim 8, Chen discloses forming a plurality of additional metal oxo films over the second metal oxo film, wherein the first metal oxo film, the second metal oxo film, and the plurality of additional metal oxo films provide a compositional gradient ([0139]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891